DETAILED ACTION

	This Office action is in response to application papers filed on 15 June 2020.

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

2.	Figures 1A, 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see paragraphs [0003] to [0015] and [0048]).  See MPEP § 608.02(g).
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

3.	Claim 1 is objected to because of the following informality:
In claim 1, line 9, change “filing” to --filling-- to correct spelling.
Appropriate correction is required.

Claim Rejections - 35 USC § 112


4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



5.	Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 does not distinctly claim if it is limited to one first groove or to plural first grooves (see lines 6, 8-9, and 20, also see claim 6, lines 3, 4, 9, and also see claim 14, line 2); and	
Claim 1 does not distinctly claim if it is limited to one third groove or to plural third grooves (see lines 15-16, 18, and 20).
Claims 2-15 are rejected under 35 U.S.C. 112(b) because they depend on claim 1.
Claim 10 recites the limitation "the second hard mask" in line 2; and

There is insufficient antecedent basis for these limitations in claims 10, 13.

Allowable Subject Matter

6.	Claims 1-15 would be allowable if rewritten or amended to overcome the objection and the rejections under 35 U.S.C. 112(b) set forth in this Office action.

7.	The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-15 would be allowable because the prior art of record does not teach or suggest, in combination with the other claim limitations, a method for cutting a polysilicon gate of a finFET transistor that includes the combination of step 4, step 5, and step 6.  Specifically, step 4 requires forming a polysilicon etching barrier layer in a second groove, step 5 requires then forming a polysilicon gate that extends outside the second groove, and step 6 requires then cutting the polysilicon gate by etching to fully remove the polysilicon gate on top of the polysilicon etching barrier layer.

Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references teach methods of forming finFETs that feature plural gates formed across plural fins.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813                                                                                                                                                                                                        



sws